Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 14, 2021 has been entered.
Claims 1-15 remain pending in the application, with claims 8-10 deemed withdrawn, and claims 1-7 and 11-15 being examined.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 27, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (US Pat. No. 5,843,376; hereinafter Ishihara; already of record).

Regarding claim 1, Ishihara discloses a reaction incubation apparatus (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133 including a rotation plate 103). 
(Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133).
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 10 Lns. 22-53, The reaction apparatus 133 has the same constitution as the apparatus shown in Figs. 1-3, Col. 9 Ln. 28-Col. 10 Ln. 19, Col. 8 Lns. 18-46, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, as the reaction vessel is capable of rotating the slits by a predetermined angle, the reaction vessel appears capable of advancing the incubation positions by a predetermined angle θ at an interval of fixed time T with the rotating apparatus). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1).
(Col. 2 Lns. 61-63, B/F separation (washing), Col. 10 Lns. 22-53, the washing mechanism, i.e. the B/F apparatus, is equipped on the delivery route of vessel-holding holes 200a, 200b, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133). The rotating apparatus is a reaction tray (see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103). The B/F apparatus is disposed around or above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 2 Lns. 61-63, Col. 10 Lns. 22-54, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133).
	Note: The shared technical features contain a large amount of functional language (ex: “configured to carry and incubate…”, “configured to transfer…”, “the incubation position is advanced…”, “the transferring unit transfers…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 2, Ishihara discloses the reaction incubation apparatus according to claim 1. Ishihara further discloses that the incubation time t1 satisfies t1 = (Ω/ θ) T + C0, wherein the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, and the C0 is a constant no greater than T (Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation).

Regarding claim 3, Ishihara discloses the reaction incubation apparatus according to claim 2. Ishihara further discloses that the total forward angle Ω of the reaction vessel in the incubation position with the rotating apparatus comprises at least one value greater than 360°, that is, the variable incubation time t1 comprises at least one value greater than (360°/θ) T (Col. 10 Ln. 22-Col. 11 Ln. 28. Further, the apparatus appears capable of having a total forward angle greater than 360 degrees, with a variable incubation time comprising at least one value greater than (360°/θ) T).

Regarding claim 4, Ishihara discloses the reaction incubation apparatus according to claim 2. Ishihara further discloses that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, wherein t0 ≥0, t0 is an incubation time of the reaction vessel in a position other than the incubation position of the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28. Further, the apparatus appears capable of having a total incubation time that satisfies the above equation).

Regarding claim 5, Ishihara discloses the reaction incubation apparatus according to claim 1. Ishihara further discloses that the incubation positions are distributed on at least one circle centered on a center of rotation of the reaction tray (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. The slits 104 therefore act as incubation positions).

Regarding claim 6, Ishihara discloses the reaction incubation apparatus according to claim 1. Ishihara further discloses that the transferring unit comprises a gripping-releasing mechanism and a horizontal movement mechanical arm, the gripping-releasing mechanism is capable of gripping and releasing the reaction vessel, the horizontal movement mechanical arm horizontally moves the gripping- releasing mechanism along an X direction, a Y direction, and/or an axial direction (Col. 9 Lns. 12-26, see Fig. 5 at sucking pad support 23 having sucking pad 23a for holding and releasing reaction vessel 6, and a horizontal feeding mechanism comprising a horizontal feeding screw 19 to move the sucking pad support in a horizontal direction, and a vertical feeding mechanism comprising a vertical feeding screw 22 to move the sucking pad support in a vertical direction).

Regarding claim 7, Ishihara discloses an immunoassay analyzer comprising a reaction incubation apparatus (Col. 1 Lns. 7-16, Col. 10 Lns. 22-53, see Figs. 4, 6). The reaction incubation apparatus comprises: 
	a reaction unit configured to carry and incubate a reaction vessel (Col. 10 Lns. 22-53, see Figs. 4, 6 at reaction apparatus 133 including a rotation plate 103). 
	A transferring unit configured to transfer the reaction vessel into or out of the reaction unit (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133).
	The reaction unit comprises a rotating apparatus provided with an incubation position (Col. 10 Lns. 22-53, The reaction apparatus 133 has the same constitution as the apparatus shown in Figs. 1-3, Col. 9 Ln. 28-Col. 10 Ln. 19, Col. 8 Lns. 18-46, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103). The incubation position is advanced by a predetermined angle θ at an interval of fixed time T with the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28, as the reaction vessel is capable of rotating the slits by a predetermined angle, the reaction vessel appears capable of advancing the incubation positions by a predetermined angle θ at an interval of fixed time T with the rotating apparatus). The transferring unit transfers the reaction vessel out of the incubation position according to a variable incubation time t1 (Col. 9 Lns. 12-26, Col. 9 Lns. 53-67, see Fig. 5 at insertion-removal mechanism 17 which includes sucking pad 23a for inserting and removing the reaction vessel to and from the vessel-conveying mechanism in the reaction incubation apparatus, and Fig. 6 showing insertion-removal mechanism 17 for inserting and removing reaction vessels to and from reaction apparatus 133. The transferring unit appears capable of transferring the reaction vessels out of the incubation position according to a variable incubation time t1).
	The reaction incubation apparatus further comprises a bound-free (B/F) apparatus (Col. 2 Lns. 61-63, B/F separation (washing), Col. 10 Lns. 22-53, the washing mechanism, i.e. the B/F apparatus, is equipped on the delivery route of vessel-holding holes 200a, 200b, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133). The rotating apparatus is a reaction tray (see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103). The B/F apparatus is disposed around or above the reaction tray to directly wash and separate the reaction vessel on the reaction tray (Col. 2 Lns. 61-63, Col. 10 Lns. 22-54, see Figs. 4, 6 at washing mechanism for vessel-holding holes 200a, 200b of reaction apparatus 133).

Regarding claim 11, Ishihara discloses the immunoassay analyzer according to claim 7. Ishihara further discloses that the incubation time t1 satisfies t1 = (Ω/θ) T + C0, wherein the Ω is a total forward angle of the reaction vessel in the incubation position with the rotating apparatus, and the Ω is an integer multiple of the θ, and the C0 is a constant no greater than T (Col. 10 Ln. 22-Col. 11 Ln. 28, a full rotation of the incubator of 360 degrees takes 20 minutes, while two full rotations of the incubator of 720 degrees takes 40 minutes. Further, the apparatus appears capable of providing an incubation time that satisfies the above equation).

Regarding claim 12, Ishihara discloses the immunoassay analyzer according to claim 11. Ishihara further discloses that the total forward angle Ω of the reaction vessel in the incubation position with the rotating apparatus comprises at least one value greater than 360°, that is, the variable incubation time t1 comprises at least one value greater than (360°/θ) T (Col. 10 Ln. 22-Col. 11 Ln. 28. Further, the apparatus appears capable of having a total forward angle greater than 360 degrees, with a variable incubation time comprising at least one value greater than (360°/θ) T).

Regarding claim 13, Ishihara discloses the immunoassay analyzer according to claim 11. Ishihara further discloses that a total incubation time t that can be implemented by the rotating apparatus satisfies t=t1+t0, wherein t0 ≥0, t0 is an incubation time of the reaction vessel in a position other than the incubation position of the rotating apparatus (Col. 10 Ln. 22-Col. 11 Ln. 28. Further, the apparatus appears capable of having a total incubation time that satisfies the above equation).

Regarding claim 14, Ishihara discloses the immunoassay analyzer according to claim 7. Ishihara further discloses that the rotating apparatus is a reaction tray (see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103). The incubation positions are distributed on at least one circle centered on a center of rotation of the reaction tray (Col. 10 Ln. 22-Col. 11 Ln. 28, see Fig. 5 at heater 7 for the reaction incubation apparatus, which includes rotation plate 103, see Figs. 4, 6 at reaction apparatus 133 including rotation plate 103, which is configured to carry reaction vessels. Rotation plate 103 includes slits 104, which house reaction vessels during incubation. The slits 104 therefore act as incubation positions).

Regarding claim 15, Ishihara discloses the immunoassay analyzer according to claim 7. Ishihara further discloses that the transferring unit comprises a gripping-releasing mechanism and a horizontal movement mechanical arm, the gripping-releasing mechanism is capable of gripping and releasing the reaction vessel, the horizontal movement mechanical arm horizontally moves the gripping-releasing mechanism along an X direction, a Y direction, and/or (Col. 9 Lns. 12-26, see Fig. 5 at sucking pad support 23 having sucking pad 23a for holding and releasing reaction vessel 6, and a horizontal feeding mechanism comprising a horizontal feeding screw 19 to move the sucking pad support in a horizontal direction, and a vertical feeding mechanism comprising a vertical feeding screw 22 to move the sucking pad support in a vertical direction).

Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 6-7 of their Remarks that Ishihara does not teach that a B/F apparatus is disposed around or above a reaction tray. The Examiner respectfully disagrees. While the Examiner agrees that in a first embodiment disclosed by Ishihara, as seen in Figs. 1-3, the B/F apparatus is independent, Ishihara also discloses a second embodiment, as can be seen in, e.g. Figs. 4, 6 of Ishihara, that discloses that the washing mechanism, i.e. the B/F apparatus, is disposed around or above the reaction tray 133, and the reaction vessels are directly washed and separated on the reaction tray in vessel-holding holes 200a, 200b. Please see the rejection of claims 1 and 7 under 35 U.S.C. 103 in the instant application for a more detailed explanation. Applicant’s amendments necessitated the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M./Examiner, Art Unit 1798       

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798